Exhibit 10.40 June 21, 2016 Mr. William Miller 7770 Village Dr Beaumont, Texas 77713 Dear William: It has been a pleasure working with you over the past two years and the Board of Directors and I both recognize and appreciate your efforts to date. In this regard and based on our discussions, we agree to modify the terms of your employment as Chief Operating Officer. The company would like to grant you a special one-time RSU grant of 22,500 RSU. These RSU are subject to the company’s standard vesting schedule.
